       Case 1:20-cv-00343-GTS-CFH Document 1 Filed 03/27/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

  United States of America,

                              Plaintiff,

               v.                                  Civil Action No.: 1:20-cv-343 (GTS/CFH)

  Eleven United States Postal Service Money
  Orders totaling $11,000, and $2,300 in U.S.
  Currency,

                              Defendants.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant property”) and alleges as follows:

                                  NATURE OF THE ACTION

       1.     This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6), 31 U.S.C. §

5317, and Rule G of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset

Forfeiture Actions. Forfeiture is sought of the defendant property as: (a) money furnished or

intended to be furnished in exchange for a controlled substance and proceeds traceable to such an

exchange, in violation of 21 U.S.C. § 841, and (b) money involved in and traceable to violations

of 31 U.S.C. § 5324(a).

                                           THE PARTIES

       2.     Plaintiff is the United States of America.

       3.     The defendant property, which is in the custody of the United States, follows:

              a.      United States Postal Service (USPS) money order #26321656465 in the

              amount of $1,000,
       Case 1:20-cv-00343-GTS-CFH Document 1 Filed 03/27/20 Page 2 of 7



                b.     USPS money order #26321654867 in the amount of $1,000,

                c.     USPS money order #26321654856 in the amount of $1,000,

                d.     USPS money order #26086974636 in the amount of $1,000,

                e.     USPS money order #26070205511 in the amount of $1,000,

                f.     USPS money order #26070205522 in the amount of $1,000,

                g.     USPS money order #26070204958 in the amount of $1,000,

                h.     USPS money order #26321656454 in the amount of $1,000,

                i.     USPS money order #26321654812 in the amount of $1,000,

                j.     USPS money order #26321654823 in the amount of $1,000,

                k.     USPS money order #26070204960 in the amount of $1,000, and

                l.     $2,300 in U.S. Currency.

                                 JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1345 and 1355.

       5.       This Court has in rem jurisdiction over the defendant property pursuant to 28 U.S.C.

§ 1355(b)(1).

       6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                              FACTS

       7.       On November 8, 2019, Karol Peters brought a Federal Express (FedEx) envelope

to a FedEx shipping center in Menands, New York. She declared the contents of her package as

“literature magazines” valued at $100, and paid $80.50 in cash to send it overnight to California.

       8.       The package identified the sender as Alexs, Karol Peters with a return address of

92 Livingston Avenue, Albany, New York 12210. That address is a parking lot.
       Case 1:20-cv-00343-GTS-CFH Document 1 Filed 03/27/20 Page 3 of 7



       9.      The package identified the recipient as Desmond Dyas of 40260 Mayberry Avenue,

Apt. 13, Hemet, California 92544, and did not require a signature for delivery. Subsequent

investigation has revealed that Dyas has a history of drug-related convictions.

       10.     FedEx accepted the package for delivery, but given the suspicious circumstances,

decided to search it per company policy.

       11.     The package contained two magazines with the defendant property – i.e., $11,000

in blank money orders and $2,300 in cash – hidden inside. The package also contained receipts

for $6,000 worth of additional money orders purchased during the same week, from the same post

offices, and in the same denominations, as the money orders at issue in this case.

       12.     The money orders in the seized package were purchased from two post offices in

Albany, on November 7, 2019, in six transactions that occurred between 1:04 p.m. and 4:55 p.m.

Five of the transactions were for $2,000; one was for $1,000.

       13.     On information and belief, the money orders were structured into multiple

transactions from different post offices in an attempt by the purchaser(s) to evade the requirement

in 31 U.S.C. § 5324(a) to provide identification when purchasing money orders from financial

institutions, including post offices, in denominations of $3,000 or more.

       14.     The seized package also contained three receipts that link Peters to other recent

instances of structuring financial transactions at post offices in the Capital Region. They establish

that, on November 5, 2019, six $1,000 money orders were purchased from a total of three post

offices, in Albany, between 1:03 p.m. and 1:36 p.m. Each transaction was for $2,000.

       15.     FedEx contacted the New York State Police to report the package as suspicious.
       Case 1:20-cv-00343-GTS-CFH Document 1 Filed 03/27/20 Page 4 of 7



       16.     FedEx subsequently turned over the package to the New York State Police, which

in turn hid the package inside of a vehicle. A properly trained drug detection dog positively alerted

to the presence of the odor of drugs on the package.

Story #1:      Peters’ Brother Asked Her To Send Him Cash For A Real Estate Transaction

       17.     Before FedEx contacted the New York State Police, they called Peters to ask her

what was in the package, and she responded “magazines.” When FedEx explained that they had

searched the package and discovered that it also contained $11,000 in money orders and $2,300 in

cash, Peters stated that her brother had asked her to send the money for a real estate transaction.

Story #2:      Peters Collected Money To Cover Her Uncle’s Funeral Expenses

       18.     On November 8, 2019, which is the same day that Peters attempted to send the

FedEx package, she consented to an interview with the New York State Police. Peters told the

troopers that the money orders and cash in the seized package came from a GoFundMe account

that her family established to fund the funeral expenses for her great uncle Bernard Thomas. Peters

further stated that she, her mother, and her cousin each purchased a few money orders to send to

Desmond Dyas, who Peters described as her uncle, so that Dyas could pay for Thomas’s funeral.

       19.     As of the date the package was sent, the GoFundMe account established to fund

Bernard Thomas’s funeral expenses had only raised $780.

Story #3:      Peters Said That She Knew The Money Would Be Used For Illegal Purposes

       20.     On December 5, 2019, the New York State Police again interviewed Peters. This

time, Peters admitted that she had made up the story about sending money to California for funeral

expenses, and explained that an individual who she did not know gave her cash and instructed her

to buy money orders and send them to Dyas, who she now claimed she did not know. Peters
       Case 1:20-cv-00343-GTS-CFH Document 1 Filed 03/27/20 Page 5 of 7



acknowledged to the troopers that she knew the purpose was illegal, but she refused to disclose

more. She also told troopers that, since she did not receive any drugs, they could not arrest her.

Story #4:      Peters Reverted To The Funeral Story

       21.     On January 3, 2020, law enforcement placed a recorded call to Peters. Peters

explained that the defendant property was money that she and her family members had pooled to

pay for her great uncle’s funeral. She said that she was sending it Dyas, who this time she identified

as her cousin. Peters explained that she purchased two or three of the money orders from one or

two post offices using money that she had saved from selling wigs. Peters said her family members

had purchased the remaining money orders, but she refused to provide their names. When asked

why she used 92 Livingston Avenue as her return address, Peters responded “that’s where I lived

. . . I was staying over there on Livingston with my cousin.” When told that 92 Livingston Avenue

is a parking lot, she responded “oh, that’s just where we park our cars.”

       22.     Peters, in fact, resided at, received mail at, and had been observed on multiple

occasions at 28 Mohawk Street, which is approximately one mile from 92 Livingston Avenue.

       23.     Based on the totality of the circumstances, and specifically Peters’ changing story

on the origin of the defendant property and the drug-dog’s alert to the odor of drugs on the seized

package, coupled with the investigative agents’ training and experience with drug traffickers’ use

of false return addresses, waiver of recipient-signature requirements, mailing large quantities of

cash and blank purchase orders, and structuring money order purchases to avoid providing

identification to postal officials, there is reason to believe the defendant property is subject to

forfeiture under 21 U.S.C. § 881(a)(6) and 31 U.S.C. § 5317.
       Case 1:20-cv-00343-GTS-CFH Document 1 Filed 03/27/20 Page 6 of 7



                                          CONCLUSION

          24.   As required by Supplemental Rule G(2)(f), the facts set forth above support a

reasonable belief that the government will be able to meet its burden of proof at trial. Specifically,

probable cause exists to believe that the defendant property constitutes: (a) money furnished or

intended to be furnished in exchange for a controlled substance and proceeds traceable to such an

exchange in violation of 21 U.S.C. § 841, and (b) money involved in and traceable to violations of

31 U.S.C. § 5324(a).

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

                a.     Issue a Warrant of Arrest In Rem, in the form submitted with this

Complaint;

                b.     Direct any person having any claim to the defendant property to file and

serve their Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental

Rule G;

                c.     Enter judgment declaring the defendant property to be forfeited and

condemned to the use and benefit of the United States; and

                d.     Award such other and further relief to the United States as it deems proper

and just.

 Dated: March 27, 2020                            Respectfully Submitted,

                                                  GRANT C. JAQUITH
                                                  United States Attorney

                                           By:    /s/ Adam J. Katz
                                                  Adam J. Katz
                                                  Assistant United States Attorney
                                                  Bar Roll No. 515310
Case 1:20-cv-00343-GTS-CFH Document 1 Filed 03/27/20 Page 7 of 7




                                 Jessica Fereday
                         Notary Public State of New York
                                No: 01FE6053483
                         Qualified in Rensselaer County
                         Commission Expires January 8,
                                       2023
                              Case 1:20-cv-00343-GTS-CFH Document 1-1 Filed 03/27/20 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 Eleven United States Postal Service Money Orders totaling $11,000,
UNITED STATES OF AMERICA                                                                                         and $2,300 in U.S. Currency

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Albany
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881 and 31 U.S.C. § 5317
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/27/2020                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT           waived                       APPLYING IFP                                       JUDGE   GTS                     MAG. JUDGE       CFH

                                                                                                                      1:20-cv-343
